Court of Appeals
                           Sixth Appellate District of Texas

                                   JUDGMENT


Sharol Martin, Appellant                              Appeal from the 6th District Court of
                                                      Lamar County, Texas (Tr. Ct. No. 24807).
No. 06-12-00187-CR          v.                        Opinion delivered by Chief Justice Morriss,
                                                      Justice Carter and Justice Moseley
The State of Texas, Appellee                          participating.

       As stated in the Court’s opinion of this date, we find there was partial error in the
judgment of the court below.      Therefore, we modify the trial court’s judgment to reflect
conviction of a second-degree felony with punishment enhanced to the penalty range of a first-
degree felony. We also modify the judgment to reflect that the statute of the offense is Section
15.02 of the Texas Penal Code, rather than Section 481.112 of the Texas Health and Safety
Code. As modified, the judgment of the trial court is affirmed.
       We note that the appellant, Sharol Martin, has adequately indicated her inability to pay
costs of appeal. Therefore, we waive payment of costs.


                                                      RENDERED JUNE 28, 2013
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk